Citation Nr: 1423702	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.  

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to a bilateral foot disability.  

3. Entitlement to service connection for a low back disability, to include as secondary to a bilateral foot disability.  

4. Entitlement to an initial disability rating in excess of 70 percent for a service-connected acquired psychiatric disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He unfortunately passed away in June 2012.  The appellant is his surviving spouse, who has been substituted as the claimant for the purpose of processing the above claims to completion.  See 38 U.S.C.A. § 5121A(a)(1) (2013).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO in Montgomery, Alabama, which declined to reopen the Veteran's service connection claim for a bilateral foot disability, and denied his service connection claims for a bilateral knee disability and a low back disability.  

The Veteran testified before the undersigned at a November 2011 hearing at the RO.  A transcript has been associated with the file.  

This case was first before the Board of Veterans' Appeals (Board) in March 2012.  The March 2012 Board decision reopened the Veteran's service connection claim for a bilateral foot disability and remanded that claim, as well as the service connection claims for a bilateral knee disability and a low back disability, for further development.  The development directed in the March 2012 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   


The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 
The issue of entitlement to an initial disability rating in excess of 70 percent for a service-connected acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. At the time of his death, the Veteran had pending claims of entitlement to service connection for a bilateral foot disability, a bilateral knee disability, and a low back disability.  

2. The Veteran's bilateral foot disability was not related to any incident of service, and was not manifested within one year of his discharge from service.  

3. The Veteran's bilateral knee disability was not related to any incident of service.  

4. The Veteran's low back disability was not related to any incident of service, and was not manifested within one year of his discharge from service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


2. The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

3. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

4. There are no accrued benefits payable.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims of entitlement to service connection for a bilateral foot disability, a bilateral knee disability, and a low back disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

An August 2006 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in August 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Board also notes that following her August 2012 claim for accrued benefits and request for substitution, the appellant received an August 2012 letter fully explaining the evidence necessary to substantiate her claim for accrued benefits.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The appellant was provided an opportunity to submit additional evidence in her possession, and did not do so.  The appellant was also provided an opportunity to inform VA of outstanding relevant records she wanted VA to obtain.   The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the above claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

Prior to his death, the Veteran was afforded a series of April 2012 medical examinations to obtain an opinion as to whether his disabilities were related to his service.  These opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

As noted above, these claims were first before the Board in March 2012, when they were remanded for further development.  The Veteran unfortunately passed away in June 2012, and his widow filed a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151(2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal). 

The RO granted the appellant's request for substitution and issued a January 2014 supplemental statement of the case continuing the denial of the above claims.  

In August 2010, the Director of Compensation and Pension Service issued a Fast Letter, which states that claims where (as here) there has been a substitution of parties, the record is not closed on the date of death of the original claimant.  Rather, the claim remains open for the submission and development of any pertinent additional evidence.  See Fast Letter 10-30.  This is in contrast to previously filed accrued benefits claims, in which the record was closed.  In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20, to further address the issue.  See 76 Fed. Reg. 8666 -8674 (February 15, 2011).  Both the Fast Letter and the proposed regulations indicate that this type of claim differs from an accrued benefits claim, in part, as evidence can be added to the record. 

Upon the death of a veteran any accrued benefits are payable to a veteran's spouse, children (in equal shares), or dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a)(1)  (2013).  Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.100 (a) . 

The appellant filed her claim for accrued benefits in August 2012.  Her claim was therefore filed within one year of the Veteran's June 2012 death.  See 38 U.S.C.A. § 5121(c).  

During his lifetime, the Veteran claimed entitlement to service connection for a bilateral foot disability, as well as bilateral knee and low back disabilities secondary to his foot disability.  As these claims were remanded by the Board in March 2012, and no final determination had been made when the Veteran died in June 2012, these claims were pending at the time of the Veteran's death.  The Board finds the appellant, as the Veteran's surviving spouse, was properly substituted as the claimant for the purpose of processing the claims to completion.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has claimed entitlement to service connection on a secondary basis for his bilateral knee and low back disabilities.  In order to succeed on a claim for secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.   See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

At the time of his death, the Veteran was diagnosed with arthritis in both feet and his low back.  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a disease such as arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


A. Feet

During his lifetime, the Veteran claimed entitlement to service connection for a bilateral foot disability.  He asserted that he sustained an in-service injury wherein he jumped off a truck and landed on his heels, and that he had problems with his heels ever since service.  For the reasons that follow, the Board finds service connection for a bilateral foot disability is not warranted.  

The medical evidence of record shows the Veteran had diagnoses of degenerative heel spurs and arthritic changes of the interphalangeal joints in both feet at the time of his death.  Accordingly, the first element of his service connection claim is met.  

At his November 2011 Board hearing, the Veteran reported that the pain in his heels began after he was forced to jump three or four feet off a "cattle truck" during his service at Fort Sill.  The Veteran reported that he had experienced pain in his feet since that incident, but that he had never gone to sick call or sought treatment during service for his heel problems.  The Veteran's service treatment records show a notation of "pain in feet" in April 1969.  However, the treatment note indicates that the Veteran's foot pain at that time was related to a fungal infection of the toenails in both feet.  The Veteran's November 1969 separation examination shows normal results for his feet and all extremities.  

The claims file reflects that the Veteran filed his original service connection claim for toenail fungus and pain in both feet shortly after his November 1969 discharge.    The Veteran was afforded a May 1970 VA examination in connection with this claim.  On examination, the Veteran denied any history of injury to his heels.  The Board notes this is in direct contradiction to the Veteran's November 2011 Board hearing testimony.  At the May 1970 VA examination, the Veteran reported that his heels hurt with prolonged standing, and that he had experienced such bilateral heel pain for approximately one year.  X-rays taken at the May 1970 VA examination showed normal results for the Veteran's feet, ankles, and heels.  On clinical examination, there was no tenderness, swelling or limitation of motion in the Veteran's feet or ankles and no evidence of significant pronation or callus formation.  

The Veteran's post-service VA and private treatment records included in the claims file do not show continuous treatment for a bilateral foot disability.  An August 1997 treatment record from Dr. H.Z. shows the Veteran developed severe sciatica in his left leg following a back injury, and that the Veteran suffered complete left-foot drop as a result.  The Veteran's treatment records from Dr. F.C. note pain in the right heel in April 2008, and an April 2008 X-ray revealed degenerative heel spurs.  

As noted above, at the time of his death the Veteran had a diagnosis of arthritis in the interphalangeal joints of both feet.  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a) for which a presumption of service connection may be applied if the disease manifested during service or within one year of the Veteran's separation from service in November 1969.  There are no indications in the Veteran's service treatment records of arthritis or any other problems in the interphalangeal joints of either foot.  As discussed above, X-rays taken in May 1970 found normal results for the Veteran's feet and did not show arthritis.  There is no other evidence of record showing the Veteran's arthritis manifested within one year of his separation from service.  Furthermore, the Veteran did not report continuous arthritis symptoms from the time of his discharge to the time of his death.  The Veteran's reports of foot problems during his lifetime appeared to center on pain in his heels, and there is no indication in the evidence of record that he complained of problems in the interphalangeal joints, to include symptoms of arthritis.  

As the Veteran's arthritis of the interphalangeal joints of both feet did not manifest during service or within one year of separation from service, and the evidence does not show continuity of arthritis symptomatology from the Veteran's time in service to the time of his death, the presumption of service connection for chronic diseases is not for application in this case.  See 38 C.F.R. § 3.309(a).  However, although the Veteran may not be entitled to service connection for a bilateral foot disability on a presumptive basis, his claim must still be analyzed on a direct basis.  

The Veteran was afforded a June 2007 VA examination to properly characterize his bilateral foot disability, as well as an April 2012 VA examination to determine the etiology of the disability.  The June 2007 examination showed mild bilateral pes planus, as well as degenerative heel spurs and arthritic changes of the interphalangeal joints in both feet.  On examination in June 2007, the Veteran reported that he sustained an in-service injury to his heels after jumping off a "cattle truck," and that he had been treated with injections to both heels.  He reported that he was not currently under a physician's care for his foot problems, but that he took pain medications.  An etiological opinion was not requested from the June 2007 VA examiner.  

In accordance with the Board's March 2012 remand, the Veteran was afforded another VA examination in April 2012.  The Veteran continued to report that while in service he jumped off a truck and landed on his heels, and reported that he did not seek treatment following the incident.  The examiner noted that following spinal surgery, the Veteran was left with a left foot drop for which he wore a brace.  The examiner opined that upon review of the Veteran's claims file, there was inadequate documentation to relate his present foot conditions to his military service.  Therefore, the examiner concluded it was less likely than not that the Veteran's foot disability was caused by, resulted from, or was permanently aggravated by his military service.  

The Board finds the preponderance of the competent and credible evidence of record does not show the Veteran's bilateral foot disability was related to his service.  The Board acknowledges the Veteran provided several consistent reports that he experienced bilateral heel pain after jumping off a truck during service.  However, the Veteran did not report seeking treatment for such pain and his service treatment records do not reflect such an incident.  The Veteran's November1969 separation examination does not reflect any foot problems or complaints of foot pain.  At his May 1970 VA examination, the Veteran denied any history of injury to his feet in service.  Furthermore, although degenerative heel spurs were found by X-ray in April 2008, X-rays performed in May 1970 showed normal results for the Veteran's feet and ankles.  

The Veteran's post-service treatment records show complaints of left foot drop and sciatica in 1997, and complaints of heel pain in 2008.  There is no showing of consistent bilateral foot complaints or treatment.   The April 2012 VA examiner opined that the Veteran's bilateral foot disability was less likely than not related to his service, because there was inadequate documentation in the Veteran's claims file to relate the present conditions to service.  The Veteran was competent to report his symptoms and experiences in service.  However, he was not competent to provide an opinion as to the etiology of his bilateral foot disability because he lacked the requisite medical knowledge and expertise.   As the Board finds the weight of the competent and credible evidence does not show a nexus between his bilateral foot disability and his service, the elements of the Veteran's service connection claim are not met on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a bilateral foot disability on both a direct and presumptive basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
 
B. Knees

The Veteran asserted during his lifetime that his bilateral knee disability was a result of his bilateral foot disability, because the pain in his feet caused pain in his knees.  For the reasons that follow, the Board finds service connection for a bilateral knee disability is not warranted.  

As discussed above, the Board finds that service connection for a bilateral foot disability is not warranted.  As service connection for a bilateral foot disability has not been granted, the Veteran could not succeed on a service connection claim for a bilateral knee disability as secondary to his bilateral foot disability.  See Wallin v. West, supra.  However, the Veteran's service connection claim for a bilateral knee disability must still be analyzed on a direct basis.  

The medical evidence of record shows the Veteran had a diagnosis of mild bilateral knee strain at the time of his death.  The first element of his service connection claim is met.  

The Veteran did not report at any time during his appeal that he had suffered a knee injury in service, or that he began to experience knee problems in service.  The Veteran's service treatment records do not contain any indications of complaints, symptoms, diagnosis of or treatment for knee problems.  The Veteran's November 1969 separation examination found normal results for his knees.  The Veteran's post-service treatment records included in the claims file do not reflect any treatment for his knees.  

The Veteran was afforded an April 2012 VA examination to evaluate his bilateral knee disability.  On examination, the Veteran reported that he had begun to experience bilateral knee pain in the early 1980's, and was treated only with medication from his family physician.  The examiner opined that it was less likely than not that the Veteran's bilateral knee disability was caused by a foot disorder, nor was his bilateral knee disability caused by his military service.  The examiner explained that the medical literature did not support the Veteran's contention that his knee disability was a result of his foot disability.  Furthermore, the examiner explained there was a lack of adequate documentation in the Veteran's claims file to support his allegation that his bilateral knee disability was related to his service.  

The Board finds the preponderance of the competent and credible evidence does not show the Veteran's bilateral knee disability was related to his service.  The Veteran's service treatment records are absent for any complaints of or treatment for knee problems, and his post-service treatment records do not show treatment for knee problems.  The Veteran never asserted that his knee problems began during service.  The Board acknowledges the Veteran's belief that his bilateral knee disability was a result of his bilateral foot disability.  However, the Veteran was not competent to provide an etiological opinion on such a complex medical issue.  The VA examiner stated the medical literature did not support the Veteran's contentions, and that there was inadequate documentation to relate the Veteran's bilateral knee disability to his service.  As the Board finds the weight of the competent and credible evidence does not show a nexus between the Veteran's bilateral knee disability and his service, the elements of his service connection claim are not met on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a bilateral knee disability on both a secondary and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

C. Back

The Veteran asserted during his lifetime that his low back disability was a result of his bilateral foot disability, as the pain from his feet caused the pain in his back.  For the reasons that follow, the Board finds service connection for a low back disability is not warranted.  

As discussed above, the Board finds that service connection for a bilateral foot disability is not warranted.  As service connection for a bilateral foot disability has not been granted, the Veteran could not succeed on a service connection claim for a low back disability as secondary to his bilateral foot disability.  See Wallin v. West, supra.  However, the Veteran's service connection claim for a low back disability must still be analyzed on a presumptive and a direct basis.  

The medical evidence of record shows at the time of his death, the Veteran had diagnoses of arthritis and advanced degenerative disc disease in the lumbar spine.  The medical evidence also shows the Veteran underwent surgery on his lumbar spine.  The first element of his service connection claim is met.  

The Veteran did not report at any time during his appeal that he suffered a back injury in service, or that his low back problems began during service.  The Veteran's service treatment records do not contain any indications of complaints, symptoms, diagnoses or treatment related to his back.  The Veteran's November 1969 separation examination found normal results for his back.  Furthermore, the Veteran's May 1970 VA examination noted the Veteran had no back pain at that time.  

The Veteran's post-service treatment records show he underwent spinal surgery in 1997.  An August 1997 treatment record from Dr. H.Z. shows the Veteran reported developing a backache after shoveling sand behind his barn a few weeks earlier.  Following onset of the backache, the Veteran reported developing left side sciatica and left foot drop.  Based on these symptoms, a lumbar discectomy was performed.  The Veteran's treatment records from Dr. H.Z. show that the Veteran's left foot drop did not resolve following his back surgery.  These treatment records contain no indication of a history of back pain due to the Veteran's bilateral foot disability, nor do they indicate any relationship between the Veteran's low back disability and his service.  

As noted above, at the time of his death the Veteran had a diagnosis of arthritis in the lumbar spine.  As arthritis is included in the list of diseases under 38 C.F.R. § 3.309(a), presumptive service connection may be awarded if it manifested during service or within one year of separation from service.  The Veteran's service treatment records do not contain any indications of symptoms of or treatment for arthritis or complaints of any back problems.  The Veteran's November 1969 separation examination found normal results for the back.  The Veteran did not report back pain at his May 1970 VA examination.  

The evidence of record does not show the Veteran ever reported that his back problems began during service or within one year of service.   There is no other evidence of record showing the Veteran's lumbar spine arthritis manifested during service or within one year of his separation from service.  Furthermore, the Veteran at no time reported experiencing continuous lumbar spine arthritis symptoms from his time in service to the time of his death.  As there is no evidence that the Veteran's lumbar spine arthritis manifested during service or within one year of separation from service and no showing of continuity of arthritis symptomatology from the Veteran's time in service to his death, the presumption of service connection for chronic diseases is not for application in this case.  See 38 C.F.R. § 3.309(a).  The Board will continue to analyze the Veteran's service connection claim for a low back disability on a direct basis.

The Veteran was afforded an April 2012 VA examination to evaluate his low back disability.  On examination, the Veteran reported a history of low back pain beginning in the early 1980's.  He reported that he was initially treated with medication, and subsequently had a lumbar laminectomy performed.  The examiner opined that the Veteran's low back disability was less likely than not related to his military service, because there was a lack of adequate documentation in the Veteran's claims file to establish such a relationship.  The examiner also stated that the medical literature did not support the Veteran's contention that his low back disability was a result of his bilateral foot disability.  

The Board finds the preponderance of the competent and credible evidence of record does not show a relationship between the Veteran's low back disability and his service.  The Veteran at no time reported an in-service back injury or back problems beginning in service, and his service treatment records are absent for complaints of or treatment for back problems.  The Veteran denied back pain at his May 1970 VA examination.  At his April 2012 VA examination, the Veteran reported the onset of back pain in the early 1980's, and his post-service treatment records show he underwent spinal surgery following the onset of acute back pain in 1997.  

The Board acknowledges the Veteran's belief that his low back disability was related to his bilateral foot disability.  However, the Veteran was not competent to provide an etiological opinion on such a complex medical issue, as he lacked the requisite medical knowledge and expertise.  The April 2012 VA examiner stated that the medical literature did not support the Veteran's contention, and did not find adequate documentation in the claims file to otherwise indicate a relationship between the Veteran's low back disability and his service.  As the Board finds the weight of the competent and credible evidence does not show a nexus between the Veteran's low back disability and his service, the elements of his service connection claim are not met on a direct basis. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a low back disability on a secondary, presumptive, and direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 





							[CONTINUED ON NEXT PAGE]


ORDER

Entitlement to service connection for a bilateral foot disability is denied.  

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a low back disability is denied.  


REMAND

The appellant's claim that the Veteran was entitled to an initial disability rating in excess of 70 percent for a service-connected acquired psychiatric disability must be remanded.  

Historically, the Board notes that its March 2012 decision granted service connection for an acquired psychiatric disability.  The RO subsequently issued a March 2012 rating decision assigning an initial 70 percent disability rating for the Veteran's service-connected acquired psychiatric disability, which it characterized as depression.  

The Veteran unfortunately passed away in June 2012.  In August 2012, the appellant, who as the Veteran's surviving spouse was properly substituted for the purpose of processing all pending claims to completion, submitted a notice of disagreement as to the Veteran's 70 percent rating for depression.  The appellant contended that the Veteran was entitled to a disability rating of 100 percent due to the severity of his psychiatric symptoms.  

In a December 2012 rating decision, the RO acknowledged receipt of the appellant's notice of disagreement, but incorrectly informed her that she was unable to pursue the claim because it was not pending at the time of the Veteran's death.  The initial rating was assigned in the March 2012 rating decision, and the appellant, as the substituted claimant, submitted a timely notice of disagreement in August 2012.  The March 2012 rating decision was not final at the time of the Veteran's June 2012 death.  The appellant, as the properly substituted claimant, submitted a timely August 2012 notice of disagreement regarding the initial rating.  Therefore, the appellant timely initiated an appeal of the Veteran's initial 70 percent disability rating for his service-connected depression. 

As the appellant timely initiated an appeal of the Veteran's initial 70 percent disability rating for depression, it follows that the RO must provide her with a Statement of the Case (SOC) as to this issue.  See 38 U.S.C.A. § 7105A(b) ; 38 C.F.R. § 19.101  (2012).  As this has not been accomplished, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238   (1999).  This claim will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).   

Accordingly, the case is REMANDED for the following action:

Furnish the appellant with a Statement of the Case regarding the Veteran's initial 70 percent disability rating for his service-connected depression.  

Ensure that all procedures applicable to substitution claims are followed.  Return the matter to the Board only if an appeal to the Board is perfected.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


